Exhibit 10.37

 

January 25, 2019

 

FlexShopper, LLC

2700 N. Military Trail, Suite 200

Boca Raton, Florida 33431

 

Ladies and Gentlemen:

 

The purpose of this letter is to advise FlexShopper, LLC, a North Carolina
limited liability company (“Borrower”), that Lender hereby commits to provide to
Borrower $1,000,000 of subordinated debt financing on the terms set forth in the
form of promissory note attached hereto as Exhibit A (the “Subordinated
Promissory Note”) and on the terms set forth herein. Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Subordinated
Promissory Note.

 

Commitment. Lender’s commitment is subject only to the following conditions:

 

(1) On or before January 25, 2019, Borrower shall have paid to Lender a one-time
commitment fee in an aggregate amount equal to $20,000 (representing 2% of
Lender’s aggregate commitment);

 

(2) Lender’s commitment shall be available during the period commencing on the
date hereof and ending on May 1, 2020 (the “Commitment Period”);

 

(3) Lender’s commitment may be drawn by Borrower in one or more advances (each,
a “Subordinated Loan Advance”) by delivery of not less than thirty (30) days’
prior notice to Lender, which notice shall specify the amount of the
Subordinated Loan Advance being requested and the proposed date therefor;

 

(4) On or prior to the initial Subordinated Loan Advance, Borrower shall have
duly executed and delivered to Lender the Subordinated Promissory Note;

 

(5) Each Subordinated Loan Advance shall be in a minimum amount of $500,000 (or,
if less, the entire remaining available commitment); and

 

(6) Borrower shall provide to Lender copies of the monthly covenant reporting
package delivered to, and notices of default received from, the lender under
Senior Credit Agreement.

 

Notwithstanding anything to the contrary contained in the Subordinated
Promissory Note, Lender shall be obligated to make Subordinated Loan Advances to
Borrower in an aggregate amount equal to $1,000,000 (which shall represent the
Maximum Amount under (and as defined in) the Subordinated Promissory Note)
subject only to satisfaction of the conditions set forth in this letter
agreement.

 

1

 

 

Representations. Lender hereby represents and warrants that the following are
true and correct: (a) Lender is not acquiring the Subordinated Promissory Note
(or making any Subordinated Loan Advance) with a view to or for sale in
connection with any distribution thereof within the meaning of the Securities
Act of 1933, as amended, and (b) Lender (i) is an “accredited investor” as
defined in Rule 501 promulgated under the Securities Exchange Act of 1934, as
amended, and (ii) has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the prospective
investment in the Subordinated Promissory Note. Further, Lender is familiar with
the business and affairs of Borrower and its subsidiaries and has conducted such
due diligence as it has deemed necessary and desirable in making its investment
decision.

 

Miscellaneous.

 

Each party shall be responsible for its own fees and expenses, including,
without limitation, legal fees, incurred by it in connection with the
Subordinated Promissory Note and the Subordinated Loan Advances.

 

This letter agreement shall not be assignable by any party hereto without the
prior written consent of the other party hereto (and any purported assignment
without such consent shall be null and void), and is solely for the benefit of
the parties hereto and is not intended to confer any benefits upon, or create
any rights in favor of, any person other than the parties hereto. This letter
agreement may not be amended or waived except in a written instrument signed by
Borrower and Lender. The provisions of this letter agreement shall remain in
full force and effect following the making of all Subordinated Loan Advances.
This letter agreement and the Subordinated Promissory Note constitute the entire
agreement among the parties hereto with respect to the subject matter hereof and
there are no promises, undertakings, representations or warranties by any party
hereto or thereto relative to the subject matter hereof not expressly set forth
or referred to herein or in the Subordinated Promissory Note. In the event of
any conflict between the terms and provisions of this letter agreement and the
terms and provisions of the Subordinated Promissory Note, the terms and
provisions of this letter agreement shall govern and control.

 

This letter agreement may be executed in counterparts, each of which shall be
deemed an original and all of which counterparts shall constitute one and the
same document. Delivery of an executed signature page of this letter agreement
by facsimile or electronic (including “PDF”) transmission shall be effective as
delivery of a manually executed counterpart hereof.

 

This letter agreement, and all matters relating hereto or thereto or arising
therefrom (whether sounding in contract law, tort law or otherwise), shall be
governed by, and shall be construed and enforced in accordance with, the laws of
the State of North Carolina, without regard to conflicts of laws principles.

 

2

 

 

Lender shall hold all information regarding Borrower, its affiliates and their
businesses obtained by Lender confidential and shall not disclose such
information; provided, however, the foregoing shall not be construed to prohibit
the disclosure of any information that is or becomes publicly known or
information obtained by Lender from sources other than Borrower other than as a
result of a disclosure by the Lender known (or that should have reasonably been
known) to be in violation of this provision.

 

We are pleased to have been given the opportunity to assist you.

 

  Sincerely,       /s/ Marc Malaga       By: Marc Malaga   Name:  122 Partners,
LLC   Title: Managing Member

 

Acknowledged and Agreed:       FLEXSHOPPER, LLC         By: /s/ Brad Bernstein  
Name:  Brad Bernstein   Title: CEO & President  

 

3

 

 

THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR AN OPINION OF COUNSEL SATISFACTORY TO THE BORROWER THAT
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SUCH ACT.

 

SUBORDINATED PROMISSORY NOTE

 

$1,000,000.00 January 25, 2019

 

FOR VALUE RECEIVED, FlexShopper, LLC, a North Carolina limited liability company
(“Borrower”), hereby promises to pay to 122 Partners, LLC, a Florida Limited
Liability Company (“Lender”), the principal sum of up to One Million and 00/100
Dollars ($1,000,000.00) (the “Maximum Amount”), or such lesser amount as shall
have been advanced and remain outstanding hereunder, together with interest
thereon, subject to the terms and conditions set forth in this Subordinated
Promissory Note (this “Note”).

 

1. Payment of Principal and Interest.

 

(a) Payments of principal, interest and all other amounts payable on this Note
shall be due and payable on April 30, 2020 (the “Maturity Date”).

 

(b) The unpaid principal balance of this Note shall bear interest at a rate
equal to five percent (5.00%) per annum in excess of the non-default rate of
interest from time to time in effect under that certain Credit Agreement dated
as of March 6, 2015 among FlexShopper 2, LLC, as borrower, Wells Fargo Bank,
National Association, as paying agent, WE 2014-1, LLC, as administrative agent
(the “Administrative Agent”), and the lenders party thereto (as amended,
restated, supplemented or otherwise modified from time to time, the “Senior
Credit Agreement”) computed on the basis of a 360 day year.

 

(c) If the outstanding principal balance of this Note is not equal to the
Maximum Amount for at least ten (10) calendar months during the period
commencing on the date hereof and ending on the Maturity Date, then the Borrower
shall pay to Lender on the Maturity Date additional interest at the rate set
forth in, and as calculated pursuant to, Section 1(b) hereof, on the difference
between the Maximum Amount and the actual aggregate outstanding principal amount
of this Note during the last ten (10) calendar months of the term hereof.

 

(d) Borrower may prepay this Note in whole or in part at any time, without
premium or penalty.

 

(e) All payments of principal and interest shall be made in lawful money of the
United States of America and shall be made to Lender at Lender’s address set
forth in Section 13 or at such other place as Lender may designate to Borrower
in writing.

 

1

 

 

(f) Upon Borrower’s request, and subject to satisfaction of the conditions set
forth in the Commitment Letter, Lender shall from time to time after the date
hereof advance additional amounts to Borrower up to the Maximum Amount. Lender
shall make a notation on Schedule A hereto of each advance made by Lender and of
each prepayment or repayment made by Borrower, which schedule shall be
conclusive evidence of the principal amount then outstanding hereunder, absent
manifest error, subject to the next sentence. In the event that the Lender fails
to make a notation on Schedule A, then the amount showing as owing from Borrower
to Lender on the books and records of the Lender shall be conclusive evidence of
the principal amount then outstanding hereunder, absent manifest error.

 

The principal amount of this Note at any time shall be equal to the aggregate
amount of all such loans and advances made to Borrower through such time, less
the aggregate amount of all repayments of principal of this Note made by
Borrower through such time.

 

2. Security. As collateral security for the payment and satisfaction of the
unpaid principal balance of this Note and all interest accrued thereon, and
subject to the rights of the Senior Creditors as described in Section 12,
Borrower hereby grants to Lender a continuing, first-priority security interest
in and to all of the Collateral. The Collateral means each and all of the
following:

 

A. the Accounts;

 

B. the Equipment;

 

C. the Inventory;

 

D. the General Intangibles;

 

E. the Negotiable Collateral;

 

F. any money, deposit accounts or other assets of Borrower in which Lender
receives a security interest or which hereafter come into the possession,
custody or control of Lender;

 

G. all Supporting Obligations;

 

H. all Investment Property;

 

I. all Letter of Credit Rights; and

 

J. the proceeds of any of the foregoing, including, but not limited to, proceeds
of insurance covering the Collateral, or any portion thereof, and any and all
Accounts, Equipment, Inventory, General Intangibles, Negotiable Collateral, the
Investment Property, the Letter of Credit Rights, the Supporting Obligations,
money, deposit accounts or other tangible and intangible property resulting from
the sale or other disposition of the Collateral, or any portion thereof or
interest therein, and the proceeds thereof.

 

2

 

 

The capitalized terms used in the definition of the Collateral shall have the
meanings ascribed to them under the Uniform Commercial Code as adopted in the
State of North Carolina (the “UCC”).

 

3. Representations and Warranties. Borrower hereby represents and warrants to
Lender that:

 

(a) Borrower (i) is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of North Carolina, (ii) has all
requisite limited liability company power and authority to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently, or is currently proposed to be, engaged,
(iii) is duly qualified as a foreign entity, licensed and in good standing under
the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification, except to
the extent that the failure to so qualify would not have a material adverse
effect on Borrower, and (iv) has the limited liability company power and
authority to execute, deliver and perform its obligations under this Note and to
borrow hereunder;

 

(b) The execution, delivery and performance by Borrower of this Note (i) has
been duly authorized by all necessary action, (ii) do not and will not
contravene or violate the terms of its corporate constitutional documents or any
amendment thereto or any law applicable to Borrower or its assets, business or
properties, (iii) do not and will not (1) conflict with, contravene, result in
any violation or breach of or default under any material contractual obligation
of Borrower (with or without the giving of notice or the lapse of time or both),
(2) create in any other person a right or claim of termination or amendment of
any material contractual obligation of Borrower, or (3) require modification,
acceleration or cancellation of any material contractual obligation of Borrower,
and (iv) do not and will not result in the creation of any lien (or obligation
to create a lien) against any property, asset or business of Borrower; and

 

(c) Borrower has duly executed and delivered this Note and this Note constitutes
the legal, valid and binding obligations Borrower, enforceable against Borrower
in accordance with the terms hereof, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
of general applicability relating to or affecting creditors’ rights and by
general principles of equity.

 

4. Events of Default. The following shall constitute “Events of Default” with
respect to this Note:

 

(a) Borrower shall fail to pay the principal of, or interest on, this Note when
the same becomes due and payable in accordance with the terms hereof;

 

(b) Any representation or warranty made by Borrower in Section 3 hereof shall
fail to be true and correct in all material respects or Borrower shall default
in the performance of any of its obligations under Section 4 hereof; or

 

3

 

 

(c) Borrower makes a general assignment for the benefit of its creditors or
applies to any tribunal for the appointment of a trustee or receiver of a
substantial part of the assets of Borrower, or commences any proceedings
relating to Borrower under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debts, dissolution or other liquidation law of any
jurisdiction; or any such application is filed, or any such proceedings are
commenced against Borrower and Borrower indicates its consent to such
proceedings, or an order or decree is entered by a court of competent
jurisdiction appointing such trustee or receiver, or adjudicating Borrower
bankrupt or insolvent, or approving the petition in any such proceedings, and
such order or decree remains unstayed and in effect for ninety (90) days.

 

5. Consequences of Event of Default. Upon the occurrence of any such Event of
Default and during the continuation thereof, the unpaid principal balance of
this Note and accrued and unpaid interest hereon shall become immediately due
and payable upon such occurrence without action by Lender and Lender shall have
all other rights and remedies provided by applicable law. Lender shall have all
of the rights and remedies of a secured party under the UCC.

 

6. Remedies are Cumulative. No failure on the part of Lender to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by Lender or any right,
power or remedy hereunder preclude any other or further exercise thereof or the
exercise of any right, power or remedy. The remedies herein provided are
cumulative and are not exclusive of any remedies provided by law, in equity, or
in other loan documents.

 

7. Costs of Collection. In the event that this Note is not paid when due,
Borrower shall also pay or reimburse Lender for all reasonable costs and
expenses of collection, including, without limitation, reasonable attorneys’
fees.

 

8. Default Interest Rate. Upon the occurrence of any Event of Default, any
principal balance remaining unpaid under this Note shall bear interest at a rate
per annum equal to two percent (2%) above the interest rate otherwise applicable
hereto.

 

9. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of North Carolina without regard to the conflicts of
law provisions thereof.

 

10. Waiver. Borrower waives presentment for payment, demand, protest, notice of
dishonor, notice of protest, diligence on bringing suit against any party
hereto, and all defenses on the ground of any extension of the time of payment
that may be given by Lender to it. Borrower agrees not to assert against Lender
as a defense (legal or equitable), as a set-off, as a counterclaim, or
otherwise, any claims Borrower may have against any other party liable to Lender
for all or any part of the obligations under this Note. All rights of Borrower
hereunder, and all obligations of Borrower hereunder, shall be absolute and
unconditional, not discharged or impaired irrespective of (and regard less of
whether Borrower receives any notice of): (i) any lack of validity or
enforceability of any provision of this Note; (ii) any change in the time,
manner or place of payment or performance, or in any term, of all or any of the
obligations hereunder or any other amendment or waiver of or any consent to any
departure from any provision herein; or (iii) any release of or modifications to
or insufficiency, unenforceability or enforcement of the obligations of any
guarantor or other obligor. To the extent permitted by law, Borrower hereby
waives any rights under any valuation, stay, appraisement, extension or
redemption laws now existing or which may hereafter exist and any other
circumstance which might otherwise constitute a defense available to, or a
discharge of any party with respect to the obligations of Borrower hereunder.

 

4

 

 

11. No Right of Set-Off. As of the date hereof, Borrower represents that it has
no claims or offsets against Lender in breach of contract, breach of warranty,
express or implied, negligence or for any other type of legal action under this
Note or otherwise.

 

12. Subordination.

 

(a) Lender agrees that the obligations represented by this Note shall be in all
respects subordinate in payment and junior in priority to all indebtedness,
liabilities and other obligations (collectively, the “Senior Debt” and the
holders of such Senior Debt, the “Senior Creditors”) owing under the Senior
Credit Agreement and the other agreements, instruments and documents executed
and delivered in connection therewith, as amended, modified or increased
(collectively, the “Senior Debt Documents”).

 

(b) Until all Senior Debt shall have been paid in full in cash and all
commitments to advance Senior Debt have terminated, (i) no payment may be made
on this Note, whether of principal or interest or other obligations, at any time
that the “Effective Advance Rate” (as defined in the Senior Debt Documents)
exceeds 96% or an “Event of Default” (as defined in the Senior Debt Documents)
exists, (ii) the Lender shall not (A) take any action or exercise any remedy
against the Borrower under this Note (other than the imposition of the default
rate of interest as set forth herein); or (B) commence, or join with any other
creditor of the Borrower in commencing any insolvency or similar proceeding
against the Borrower (iii) the Lender waives all rights of subrogation,
reimbursement and any similar rights with respect to the indebtedness evidenced
by this Note and (iv) any and all liens and security interests of Lender in any
collateral shall be and hereby are subordinated for all purposes and in all
respects to the liens and security interests of the Senior Creditors in such
collateral, whether or not valid or perfected, regardless of the time, manner or
order of attachment, grant or perfection of any such liens and security
interests and regardless of any provision of the Uniform Commercial Code of any
jurisdiction or any other law or any other circumstance.

 

(c) In case any funds shall be paid or delivered to the Lender in violation
hereof, such funds shall be held in trust by the Lender for, and paid and
delivered to, the Senior Creditors (in the form received, together with any
necessary endorsements) upon demand.

 

(d) The priority of the Senior Debt (whether or not such amounts are deemed
allowable or recoverable) set forth above shall continue during any insolvency,
receivership, bankruptcy, dissolution, liquidation, or reorganization
proceeding, or in any other proceeding, whether voluntary or involuntary, by or
against the Borrower, under any bankruptcy or insolvency law or laws.

 

(e) The Lender expressly waives all notice of the acceptance by any Senior
Creditor of the subordination and other provisions of this Note.

 

5

 

 

Without limitation of the foregoing, the Senior Creditors (including, without
limitation, the Administrative Agent under the Senior Credit Agreement) are
express third party beneficiaries of the terms and conditions contained in this
Section 12 and shall be entitled to enforce such terms and conditions directly,
as if they were parties to this Note. Furthermore, until all Senior Debt shall
have been paid in full in cash and all commitments to advance Senior Debt have
terminated, this Section 12 may not be amended, restated, supplemented or
otherwise modified without the prior written consent of the Administrative Agent
and the Required Lenders (as defined in the Senior Credit Agreement).

 

13. Notices. Any notice pursuant to this Note must be in writing and will be
deemed effectively given to another patty on the earliest of the date (a) three
(3) business days after such notice is sent by registered U.S. mail, return
receipt requested, (b) one (1) business day after receipt of confirmation if
such notice is sent by facsimile, (c) one (1) business day after delivery of
such notice into the custody and control of an overnight courier service for
next day delivery, (d) one (1) business day after delivery of such notice in
person and (e) such notice is received by that party; in each case to the
appropriate address below (or to such other address as a party may designate by
notice to the other party):

 

If to Borrower:

 

FlexShopper, LLC

2700 N. Military Trail, Suite 200

Boca Raton, FL 33431

Attn: Brad Bernstein

 

If to Lender:

 

122 Partners, LLC

1250 Spanish River Rd

Boca Raton, FL 33432

 

14. Severability. Any provision of this Note that is determined by any court of
competent jurisdiction to be invalid or unenforceable will not affect the
validity or enforceability of any other provision hereof or the invalid or
unenforceable provision in any other situation or in any other jurisdiction. Any
provision of this Note held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable.

 

15. Counterparts. This Note may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Note constitutes the entire contract among the parties relating
to the subject matter hereof and supersedes any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Delivery
of an executed counterpart of a signature page of this Note by telecopy or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Note.

 

6

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed, and
Lender has accepted this Note, as of the day and year first above written.

 

  Borrower:       FLEXSHOPPER, LLC       By: /s/ Brad Bernstein   Name:  Brad
Bernstein   Title: CEO & President

 

ACCEPTED:       LENDER:       /s/ Marc Malaga   By: Marc Malaga   Name:  122
Partners, LLC   Title: Managing Member  

 

7

 

 

Schedule A to Subordinated Promissory Note

 

Advancement/Payment Schedule

 

Date  Amount Advanced   Principal Payment   Principal Balance  January 25, 2019 
$1,000,000.00                $1,000,000.00                                      
                                                                

 

 

 

 

